AFFIDAVIT OF SERVICE THROUGH THE SECRETARY OF STATE

UNITED STATES DISTRICT COURT Purchased/Filed: August 2, 2019
FOR THE SOUTHERN DISTRICT OF NEW YORK
index # 1:19-cv-07261-LTS

 

 

 

Alejandro Manuel Zapata Osorio, et ai Plaintiff
against
Vector Structural Preservation Corp. Defendant
STATE OF NEW YORK Ss;
COUNTY OF ALBANY .
James Perone , being duly sworn, deposes and says: deponent is over
the age of eighteen (18) years; that on August 72, 2019 ,at  11:45AM_, at the office of the

 

Secretary of State of the State of New York in the City of Albany, New York deponent served the annexed

Summons in a Civil Action and Complaint and Corporate Notice
on

North Star Strategy, Inc. , the

 

Defendant in this action, by delivering to and leaving with Nancy Dougherty :

 

AUTHORIZED AGENT in the Office of the Secretary of State, of the State of New York, personally at the Office of
the Secretary of State of the State of New York, 99 Washington Avenue, Albany, NY, 2 true copies thereof and that
at the tine of making such service, deponent paid said Secretary of State a fee 40 dollars; That said service was
made pursuant to Section 306 Business Corporation Law. Deponent further says that deponent knew the person
so served as aforesaid to be the agent in the Office of the Secretary of State of the State of New York, duly

authorized to accept such servicé on behalf of said defendant

 
  
   

Description ofthe person served: Approx. Age: 55-60 Approx. Wt 130Ibs Approx. Ht 5"3"

Color of skin:

 

 

Haircolor. Black © Sex: Female Other.

Sworn to before on this

_12th__day of August 2049.” ue a “4.
ae a -

SCOTT S
NOTARY PUBLIC, STATE OF NEW YORK James Perone
NO. 015C6308636.
QUALIFIED IN ALBANY COUNTY Atiny's File No.

COMMISSION EXPIRES JULY 28, 2022
J sor Order # $1827923

Searvico. inc.. P.O. Box 871. ALBany. NY 12201
